


Exhibit 10.1


TAX RECEIVABLE PURCHASE ADDENDUM
This Purchase Addendum (this “Addendum”) is entered into as of October 23, 2015
between Vantiv, Inc., a Delaware corporation (“Vantiv”), and Fifth Third Bank, a
bank chartered under the laws of the State of Ohio (“Fifth Third Bank”).
WHEREAS, Vantiv, Fifth Third Bank and FTPS Partners, LLC (“FTPS”) entered into
that certain Tax Receivable Agreement, dated March 21, 2012 (the “Fifth Third
TRA”);
WHEREAS, Vantiv, Fifth Third Bank, FTPS, Advent International GPE VI-A and other
parties affiliated with Advent International GPE VI-A entered into that certain
Tax Receivable Agreement, dated March 21, 2012 (the “NPC TRA” and, together with
the Fifth Third TRA, the “TRAs”);
WHEREAS, FTPS liquidated into Fifth Third Bank and Fifth Third Bank has assumed
all of FTPS’s rights and obligations under the TRAs; and
WHEREAS, Vantiv desires to make a payment to terminate and settle in full
Vantiv’s payment obligations to Fifth Third Bank and FTPS under (i) the Fifth
Third TRA with respect to 743(b) Tax Items arising from Covered Exchanges and
available in the 2016 Covered Taxable Year and all future Covered Taxable Years
and (ii) the NPC TRA with respect to all of the NOLs available in the 2016 NPC
Covered Taxable Year and all future NPC Covered Taxable Years.
NOW, THEREFORE, in consideration of the premises, representations, warranties
and covenants herein contained, the parties agree as follows:
ARTICLE I
DEFINITIONS
All capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Fifth Third TRA. As used in
this addendum, the capitalized terms set forth below shall have the following
respective meanings.
“Covered Exchanges” shall mean (i) the Exchanges by FTPS on March 21, 2012 and
December 6, 2012 and (ii) the Exchange by Fifth Third Bank on December 6, 2012.
“743(b) Tax Attributes” shall mean the Basis Adjustments that have been
calculated after taking into account that TRA payments (including the payment
hereunder) constitute additional purchase price and generate additional
amortizable basis (i.e., the amount payable hereunder has already been “grossed
up” for the iterative effects under the respective TRAs and therefore no
additional gross up or other payments are or will be due under the respective
TRAs).
“743(b) Tax Items” shall mean items of loss or deduction or reduction in gain
attributable to the 743(b) Tax Attributes.
“Legal Proceeding” shall mean any action, suit, proceeding, claim, arbitration
or investigation before any Governmental Entity or before any arbitrator.
“NPC Covered Taxable Year” shall mean any “Covered Taxable Year” as defined in
the NPC TRA.
“NOLs” shall mean the “Pre-IPO NOLs” as defined in the NPC TRA but excluding the
remaining tax amortization with respect to Code Section 197 intangible assets
owned by NPC or its Subsidiaries prior to the IPO.
“Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, charge or other lien (whether arising by contract or by operation
of law).



--------------------------------------------------------------------------------






ARTICLE II
THE PURCHASE


2.1Purchase Payment. Upon and subject to the terms and conditions of this
Addendum, Vantiv shall make the payment set forth in Section 2.2(b) below to
Fifth Third Bank to terminate and settle in full Vantiv’s payment obligations to
Fifth Third Bank and FTPS under (i) the Fifth Third TRA with respect to Covered
Exchanges giving rise to 743(b) Tax Items available in the 2016 Covered Taxable
Year and all future Covered Taxable Years (including any net operating losses or
other tax attributes attributable to the 743(b) Tax Items for such Covered
Taxable Years) and (ii) the NPC TRA with respect to all of the NOLs available in
the 2016 NPC Covered Taxable Year and all future NPC Covered Taxable Years (the
“Purchase”).
2.2The Closing.
(a)The consummation of the Purchase (the “Closing”) shall take place by
electronic exchange of documents commencing at 10:00 a.m. Eastern Time on the
date hereof (the “Closing Date”).
(b)At the Closing, Vantiv shall make a payment to Fifth Third Bank of
$48,866,000 by wire transfer of immediately available funds to the account
previously designated by Fifth Third Bank.
2.3Effect on the TRAs. Each of Vantiv and Fifth Third Bank hereby acknowledges
and agrees that upon receipt by Fifth Third Bank of the amount to be paid to
Fifth Third Bank in accordance with Section 2.2(b) above, Vantiv’s payment
obligations to Fifth Third Bank and FTPS under (i) the Fifth Third TRA with
respect to Covered Exchanges giving rise to 743(b) Tax Items available in the
2016 Covered Taxable Year and all future Covered Taxable Years (including any
net operating losses or other tax attributes attributable to the 743(b) Tax
Items for such Covered Taxable Years) and (ii) the NPC TRA with respect to all
of the NOLs available in the 2016 NPC Covered Taxable Year and all future NPC
Covered Taxable Years are terminated and settled in full.


ARTICLE III
ORDINARY COURSE TRA PAYMENTS


3.1Continuation of the TRAs. Vantiv and Fifth Third Bank hereby acknowledge and
agree, as applicable, that (i) any payment obligation of Vantiv under the TRAs
not otherwise terminated and settled in full pursuant to this Addendum shall be
made pursuant to the terms of the applicable TRA and (ii) except as amended
hereby, the TRAs remain in full force and effect with respect to Vantiv, on the
one hand, and Fifth Third Bank with respect to those TRAs to which it is a
party, on the other hand.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF TRA PARTIES
Fifth Third Bank represents and warrants to Vantiv that the statements contained
in this Article IV are true and correct as of the date of this Addendum.
4.1Authorization of Transaction. Fifth Third Bank has all requisite corporate
power and authority to execute and deliver this Addendum and to perform its
obligations hereunder. The execution and delivery by Fifth Third Bank of this
Addendum and the performance by Fifth Third Bank of its obligations under this
Addendum and the consummation by Fifth Third Bank of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of Fifth Third Bank. This Addendum has been duly
and validly executed and delivered by Fifth Third Bank and this Addendum
constitutes the valid and binding obligation of Fifth Third Bank, enforceable
against Fifth Third Bank in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, or similar laws, legal
requirements and judicial decisions from time to time in effect which affect
creditors’ rights generally.
4.2Noncontravention. Neither the execution and delivery by Fifth Third Bank of
this Addendum, nor the consummation by Fifth Third Bank of the transactions
contemplated hereby, will (a) conflict with or

2



--------------------------------------------------------------------------------




violate any provision of any of the organizational documents or contractual
commitments of Fifth Third Bank, (b) require on the part of Fifth Third Bank any
notice to or filing with, or any permit, authorization, consent or approval of,
any Governmental Entity or (c) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Fifth Third Bank or any of its
properties or assets.
4.3Ownership of Rights. Fifth Third Bank has the sole and exclusive rights to
receive the payments under the TRAs, and such rights are free and clear of all
Security Interests.
4.4Litigation. There is no Legal Proceeding which is pending or has been
threatened in writing, or judgment, order or decree outstanding, against or
otherwise naming Fifth Third Bank which in any manner challenges or seeks, or
would if commenced challenge or seek, to prevent, enjoin, alter or delay the
transactions contemplated by this Addendum.
4.5No Additional Representations. Fifth Third Bank acknowledges that neither
Vantiv nor any person has made any representation or warranty, express or
implied, as to the accuracy or completeness of any information regarding Vantiv
furnished or made available to Fifth Third Bank and Fifth Third Bank’s
representatives except as expressly set forth in this Addendum.
4.6Brokers’ Fees. Fifth Third Bank has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Addendum.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF VANTIV
Vantiv represents and warrants to Fifth Third Bank that the statements contained
in this Article V are true and correct as of the date of this Addendum.
5.1Authorization of the Transaction. Vantiv has all requisite corporate power
and authority to execute and deliver this Addendum and to perform its
obligations hereunder. The execution and delivery by Vantiv of this Addendum,
the performance by Vantiv of its obligations under this Addendum and the
consummation by Vantiv of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary corporate action on the part
of Vantiv. This Addendum has been duly and validly executed and delivered by
Vantiv and this Addendum constitutes the valid and binding obligations of
Vantiv, enforceable against Vantiv in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, or similar laws, legal
requirements and judicial decisions from time to time in effect which affect
creditors’ rights generally.
5.2Noncontravention. Neither the execution and delivery by Vantiv of this
Addendum, nor the consummation by Vantiv of the transactions contemplated
hereby, will (a) conflict with or violate any provision of the organizational
documents of Vantiv, (b) require on the part of Vantiv any filing with, or
permit, authorization, consent or approval of, any Governmental Entity, except
for applicable requirements under federal or state securities statutes, rules or
regulations or (c) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Vantiv or any of its properties or assets.
5.3Litigation. There is no Legal Proceeding which is pending or has been
threatened in writing, or judgment, order or decree outstanding, against or
otherwise naming Vantiv which in any manner challenges or seeks, or would if
commenced challenge or seek, to prevent, enjoin, alter or delay the transactions
contemplated by this Addendum.
5.4Lack of Payment Restrictions. Neither Vantiv nor any of its Affiliates is a
party to any contract or other agreement that by its terms would restrict their
ability to make the payment required by this Addendum. Vantiv will not, and will
cause its Affiliates not to, enter into any contract or other agreement that by
its terms would restrict their ability to make the payment required by this
Addendum.
5.5No Additional Representations. Vantiv acknowledges that none of Fifth Third
Bank nor any person has made any representation or warranty, express or implied,
as to the accuracy or completeness of any information regarding Fifth Third Bank
furnished or made available to Vantiv and its representatives except as
expressly set forth in this Addendum.

3



--------------------------------------------------------------------------------




5.6Brokers’ Fees. Vantiv has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Addendum.
5.7Compliance with TRAs. Vantiv is and has been in compliance with its
obligations under the TRAs in all material respects.


ARTICLE VI
POST-CLOSING COVENANTS
6.1Press Releases and Announcements. The parties will provide each other with
advance notice of the expected content and expected timing of any initial press
release or initial public announcement by that party relating to the subject
matter of this Addendum and will use commercially reasonable efforts to agree on
the expected timing, subject in each case to each party’s compliance with
applicable law, including the U.S. federal securities laws, rules and
regulations.


ARTICLE VII
GENERAL PROVISIONS
7.1General Provisions. Sections 8.01 to 8.09 (including relevant definitions
related thereto) of the Fifth Third TRA shall be incorporated by reference
herein, mutatis mutandis.
7.2Expenses. Each party shall bear its own costs and expenses incurred in
connection with this Addendum and the transactions contemplated hereby.
7.3Tax Treatment. The parties agree that this Addendum shall be treated as an
acceleration of the Fifth Third TRA and NPC TRA with respect to the payments
that are the subject of this Addendum for U.S. federal income tax purposes,
entering into this Addendum shall not be treated as a separate taxable
transaction for U.S. federal income tax purposes, and the payment to be made by
Vantiv pursuant to this Addendum shall be treated for U.S. federal income tax
purposes as a payment pursuant to the TRAs. The amounts payable hereunder have
been calculated after taking into account that TRA payments constitute
additional purchase price and generate additional amortizable basis (i.e., the
amount payable hereunder has already been “grossed up” for the iterative effects
under the respective TRAs).


[signature page follows]







4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
above written.


VANTIV, INC.
By:
/s/ Charles Drucker
Name:
Charles Drucker
Title:
President & CEO





FIFTH THIRD BANK
By:
/s/ Greg Carmichael
Name:
Greg Carmichael
Title:
President

By:
/s/ Tayfun Tuzun
Name:
Tayfun Tuzun
Title:
CFO













[Signature Page to Tax Receivable Purchase Addendum]





--------------------------------------------------------------------------------






Schedule A
Notices
If to Vantiv:


c/o Vantiv, LLC
8500 Governor’s Hill Drive
Maildrop 1GH1Y1
Cincinnati, OH 45249-1384
Facsimile:    (513) 900-5200
Attention:    Ned Greene
Jared Warner


with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Facsimile:    (212) 735-2000
Attention:    David C. Ingles
Stuart M. Finkelstein


If to Fifth Third Bank:


Fifth Third Bank
38 Fountain Square Plaza
Cincinnati, OH 45263
Facsimile:    513-534-6236
Attention:    Tayfun Tuzun
Sam Lind
Kevin Lippert
Al Cliffel


with a copy (which shall not constitute notice) to:


Sullivan & Cromwell LLP
125 Broad St.
New York, NY 10004
Facsimile:    212-558-3588
Attention:    Andrew R. Gladin
Ronald E. Creamer



